Title: From Alexander Hamilton to Horatio Gates, 2 November 1791
From: Hamilton, Alexander
To: Gates, Horatio



Philadelphia Nov 2. 1791
Private
My Dear Sir

The certificate mentioned in your letter of the 22d. of October has not yet appeared at the Treasury.

When it does, your wish will be answered.
I will not tell you how high a value I set on the expression of your friendship; but I will tell you with great sincerity that I am very truly & affectionately
Yr. Obedient servant
A Hamilton Horatio Gates Esqr
